DETAILED ACTION
1.	Claims 1-20 of U.S. Application 17/072036 filed on October 16, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The feature of claim 12, lines 2-4, “the stator assembly further comprises a second slot cover attached to or integral with an end of the adjacent stator tooth and having a shape mirroring the first slot cover, wherein the first slot cover and the second slot cover are separated by a tapered opening” is not shown in the drawings.
Therefore, the feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5. 	Claim 8 is objected to because of the following informalities:  
Claim 8, lines 1-2, “the stator windings is attached each of the stator teeth” should be -- the stator windings are attached to each of the stator teeth --.
Claim 9, lines 3 and 12, “stator yolk” should be -- stator yoke --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (Kaneko) (U.S. PGPub No. 20030057797) in view of Yuratich (U.S. Patent No. 20070071612) and Balzer et al (Balzer) (WO 2017050447, see English Machine Translation attached).
Regarding claim 1, Kaneko teaches (see figs. 1-3 below) an electric motor (title, Abstract, ¶ 15),
 the electric motor (¶ 15) comprising: 

    PNG
    media_image1.png
    911
    683
    media_image1.png
    Greyscale

a stator assembly (11) including: a stator yoke (17) having a hollow cylindrical shape with a length and a diameter, stator teeth (16) integral with the stator yoke (17), wherein individual stator teeth (16) extend from an inner surface of the stator yoke (17) toward a center line of the hollow cylindrical shape (¶ 36; ¶ 37), 
stator windings (12) attached to a set of the stator teeth (16), the stator windings (12) configured to provide magnetic flux using electrical power (since the device is a motor, ¶ 34 to ¶ 38; ¶ 53); and 
a rotor assembly (22) inside the hollow cylindrical stator yoke (17), wherein the rotor assembly (22) and the stator yoke (17) are separated by an airgap (fig. 1; ¶ 36 to ¶ 38),
a shaft (23) carrying the rotor assembly (22) coaxially with the stator (10), wherein an end portion of the shaft (23) extends along the longitudinal thrust direction past a peripheral edge of the stator assembly (11) (fig. 1; ¶ 36 to ¶ 38); and 
a support assembly (25, 26B, 26C) contacting the end portion of the shaft (23), wherein the support assembly (25, 26B, 26C) is configured to allow the shaft (23) to rotate in place and provide support for the shaft (23) along a direction perpendicular to the longitudinal thrust direction and against gravitational forces (fig. 1; ¶ 36 to ¶ 38; ¶ 50).


    PNG
    media_image2.png
    582
    902
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    597
    media_image3.png
    Greyscale

Kaneko does not explicitly teach wherein the length of the stator yoke is greater than the diameter.
However, Yuratich teaches (see fig. 6 below) wherein the length of the stator yoke (see annotated fig. 6 below) is greater than the diameter (figs. 6 and 2; ¶ 4; ¶ 23; ¶ 81) in order to reduce frictional drag (Kaiser, ¶ 56).

    PNG
    media_image4.png
    858
    621
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko and provide wherein the length of the stator yoke is greater than the diameter as taught by Yuratich in order to reduce frictional drag (Kaiser, ¶ 56).
Anton in view of Yuratich and Kaiser do not explicitly teach an electric motor configured to provide propulsion for an aircraft, wherein the length of the stator is measured along a longitudinal thrust direction of the aircraft.
However, Balzer teaches (see fig. 4 below) an electric motor (1) configured to provide propulsion for an aircraft (page 2), wherein the length of the stator (2) is measured along a longitudinal thrust direction (see annotated fig. 4 below) of the aircraft (Abstract; pages 2, 5 and 6) in order to provide improved efficiency (Balzer, page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anton in view of Yuratich and Kaiser and provide an electric motor configured to provide propulsion for an aircraft, wherein the length of the stator is measured along a longitudinal thrust direction of the aircraft as taught by Balzer in order to provide improved efficiency (Balzer, page 5).

    PNG
    media_image5.png
    438
    825
    media_image5.png
    Greyscale


Regarding claim 2/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1-3 above) the electric motor is an axial-flux machine (since stator teeth 16 have an axially dimension then flux from these teeth 16 must also have an axial component, see figs. 1 and 3).
Regarding claim 3/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1-3 above) wherein the magnets (24) in the rotor assembly (22) are permanent magnets (¶ 36).
Regarding claim 6/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1 but does not explicitly teach wherein a ratio of the length to the diameter of the stator is 2.0 or greater.
However, Yuratich further teaches (see fig. 6 above) wherein a ratio of the length to the diameter of the stator (81) is 2.0 or greater (figs. 6 and 2; ¶ 4; ¶ 23; ¶ 81) in order to reduce frictional drag (Kaiser, ¶ 56).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide wherein a ratio of the length to the diameter of the stator is 2.0 or greater as further taught by Yuratich in order to reduce frictional drag (Kaiser, ¶ 56).
Regarding claim 7/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1-3 above) wherein pairs of the stator windings (12) are attached to alternating stator teeth (16), and wherein an individual pair of windings includes: a first winding portion (see annotated fig. 3 above) attached to a first side of an individual stator tooth (16), the first winding (see annotated fig. 3 above) corresponding to a first magnetization direction (since it’s a concentrated winding [see ¶ 38], current travels in one direction in the winding on the one side of the tooth, for example into the page as annotated in fig. 3 forming a first magnetization direction); and 
a second winding portion (see annotated fig. 3 above) attached to a second, opposite side of the individual stator tooth (16), the second winding (16) corresponding to a second magnetization direction opposite the first magnetization direction (since it’s a concentrated winding [see ¶ 38], current travels in the opposite direction in the winding on the opposite side of the tooth, for example out of the page as annotated in fig. 3 forming a second magnetization direction that is opposite to first magnetization direction because current is traveling in opposite directions).
Regarding claim 8/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1-3 above) wherein a pair the stator windings (12) is attached each of the stator teeth (16), wherein individual winding pairs include: a first winding (see annotated fig. 3 above) attached to a first side of an individual stator tooth (16), the first winding corresponding to a first magnetization direction (since it’s a concentrated winding [see ¶ 38], current travels in one direction in the winding on the one side of the tooth, for example into the page as annotated in fig. 3 forming a first magnetization direction); and 
a second winding (see annotated fig. 3 above) attached to a second side of the individual stator tooth (16) that is opposite the first side of the individual stator tooth (16), the second winding (see annotated fig. 3 above) corresponding to a second magnetization direction opposite the first magnetization direction (since it’s a concentrated winding [see ¶ 38], current travels in the opposite direction in the winding on the opposite side of the tooth, for example out of the page as annotated in fig. 3 forming a second magnetization direction).
Regarding claim 9/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1 but does not explicitly teach wherein the stator assembly is a first stator assembly, the rotor assembly includes a first rotor portion inside the hollow cylindrical stator yolk, and wherein the motor further comprises:
a second stator assembly adjacent to the first stator assembly along the longitudinal thrust direction, the second stator assembly including a stator yoke having a hollow cylindrical shape with a second length and a second diameter, wherein a sum of the length of the first stator assembly and the second length is both greater than the diameter of the first stator assembly and greater than the second diameter;
a second rotor portion carried by the shaft and inside the second stator yolk; and a second support assembly positioned between the first and second stator assemblies and supporting the shaft.
However, Yuratich further teaches (see fig. 6 above) wherein the stator assembly (206) is a first stator assembly (see annotated fig. 6 above), the rotor assembly includes a first rotor portion (see annotated fig. 6 above) inside the hollow cylindrical stator yolk, and wherein the motor further comprises:
a second stator assembly (see annotated fig. 6 above) adjacent to the first stator assembly (see annotated fig. 6 above) along the longitudinal thrust direction, the second stator assembly (see annotated fig. 6 above) including a stator yoke (see annotated fig. 6 above) having a hollow cylindrical shape with a second length and a second diameter, wherein a sum of the length of the first stator assembly (see annotated fig. 6 above) and the second length (see annotated fig. 6 above) is both greater than the diameter of the first stator assembly (see annotated fig. 6 above) and greater than the second diameter (see annotated fig. 6 above);
a second rotor portion (see annotated fig. 6 above) carried by the shaft (201) and inside the second stator yolk (see annotated fig. 6 above); and a second support assembly (401, 404) positioned between the first and second stator assemblies and supporting the shaft (201) (¶ 4; ¶ 23; ¶ 81; ¶ 124 to ¶ 126; ¶ 89) in order to improve mechanical stability (Yuratich, ¶ 124). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide the stator assembly is a first stator assembly, the rotor assembly includes a first rotor portion inside the hollow cylindrical stator yolk, and wherein the motor further comprises:
a second stator assembly adjacent to the first stator assembly along the longitudinal thrust direction, the second stator assembly including a stator yoke having a hollow cylindrical shape with a second length and a second diameter, wherein a sum of the length of the first stator assembly and the second length is both greater than the diameter of the first stator assembly and greater than the second diameter;
a second rotor portion carried by the shaft and inside the second stator yolk; and a second support assembly positioned between the first and second stator assemblies and supporting the shaft as further taught by Yuratich in order to improve mechanical stability (Yuratich, ¶ 124).
Regarding claim 10/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1-3 above) wherein the stator assembly (11) further comprises: a slot cover (14) attached to or integral with an end of a stator tooth (16) and extending in a direction orthogonal to a length of the stator tooth (16) and toward an adjacent stator tooth (16), wherein the slot cover (14, 15) is between one of the stator windings (12) and the rotor assembly (22) (¶ 34 to ¶ 38); and 
wherein: the stator windings (12) comprise U-shaped winding segments that are connected together (since they are wrapped around teeth 16, see ¶ 38).
Regarding claim 11/10/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1-3 above) wherein the slot cover (14) is attached to or integral with the adjacent stator tooth (16) and encloses the one of the stator windings (12) between the stator tooth (16) and the adjacent stator tooth (16) (¶ 34 to ¶ 38).
Regarding claim 12/10/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 10, Kaneko further teaches (see figs. 1 and 3 above) wherein the slot cover (14) is a first slot cover (14), and the stator assembly further comprises a second slot cover (another 14) attached to or integral with an end of the adjacent stator tooth (16) and having a shape mirroring the first slot cover (14), wherein the first slot cover (14) and the second slot cover are separated by a tapered opening (see annotated fig. 3 above) (¶ 34 to ¶ 38).
Regarding claim 14/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1 and 3 above) wherein the magnets (24) of the rotor assembly are physically arranged to face the stator assembly (11) with an orientation that is offset from radial directions (fig. 2; ¶ 36; ¶ 39; ¶ 53).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Yuratich and Kaiser and Balzer as applied to claim 1 above, and further in view of Soitu (U.S. PGPub No. 20050258701).
Regarding claim 4/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1 but does not explicitly teach wherein the stator windings are configured for converting greater than 300 kilowatts of electrical power.
However, Soitu teaches wherein the stator windings are configured for converting greater than 300 kilowatts of electrical power (¶ 41) in order to provide a high torque output (Soitu, ¶ 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide wherein the stator windings are configured for converting greater than 300 kilowatts of electrical power as taught by Soitu in order to provide a high torque output (Soitu, ¶ 10).
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Yuratich and Kaiser and Balzer as applied to claim 1 above, and further in view of Li et al (Li) (U.S. PGPub No. 20130076195).
Regarding claim 5/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1, Kaneko further teaches (see figs. 1 and 3 above) wherein: the stator assembly (11) includes 12 or more stator teeth (16) and magnets (24) (fig. 2; ¶ 40; ¶ 53). 
Kaneko in view of Yuratich and Kaiser and Balzer does not explicitly teach the set of magnets is configured to provide 10 or more poles.
However, Li teaches (see fig. 1 below) the set of magnets (22) is configured to provide 10 or more poles ((¶ 20 to ¶ 27; ¶ 7; ¶ 8) in order to reduce cogging torque (Li, ¶ 7).

    PNG
    media_image6.png
    636
    696
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide the set of magnets is configured to provide 10 or more poles as taught by Li in order to reduce cogging torque (Li, ¶ 7).
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Yuratich and Kaiser and Balzer as applied to claim 1 above, and further in view of Ishikawa et al (Ishikawa) (U.S. PGPub No. 20120038238).
Regarding claim 13/12/10/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 12 but does not explicitly teach a width of the tapered opening is less than a width of the one stator winding.
However, Ishikawa teaches (see fig. 30 below) a width of the tapered opening (H) is less than a width of the one stator winding (603) (¶ 157) in order to provide ease of installation (Ishikawa, ¶ 157).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide a width of the tapered opening is less than a width of the one stator winding as taught by Ishikawa in order to provide ease of installation (Ishikawa, ¶ 157).

    PNG
    media_image7.png
    450
    646
    media_image7.png
    Greyscale

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Yuratich and Kaiser and Balzer as applied to claim 14 above, and further in view of Jurkovic et al (Jurkovic) (U.S. PGPub No. 20140217848).
Regarding claim 15/14/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 14, Kaneko further teaches (see fig. 2 above) wherein the set of magnets includes embedded pairs of magnets (24), wherein each pair of magnets (24) is physically arranged to form an arrangement angle that is less than 180 degrees (fig. 2; ¶ 36).
Kaneko in view of Yuratich and Kaiser and Balzer does not explicitly teach wherein each pair of magnets corresponds to magnetic focal points located beyond an outer surface of the rotor assembly.
However, Jurkovic teaches (see fig. 3 below) wherein each pair of magnets (32A, 32B) corresponds to magnetic focal points (F) located beyond an outer surface of the rotor assembly (¶ 26; ¶ 25) in order to increase torque output (Jurkovic, ¶ 24; ¶ 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide wherein each pair of magnets corresponds to magnetic focal points located beyond an outer surface of the rotor assembly as taught by Jurkovic in order to increase torque output (Jurkovic, ¶ 24; ¶ 3).



    PNG
    media_image8.png
    702
    805
    media_image8.png
    Greyscale

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Yuratich and Kaiser and Balzer as applied to claim 1 above, and further in view of Mohle et al (Mohle) (U.S. PGPub No. 20100102651).
Regarding claim 16/1, Kaneko in view of Yuratich and Kaiser and Balzer teaches the device of claim 1 but does not explicitly teach one or more cooling pipes attached to the stator yoke and between one or more adjacent pairs of the stator teeth.
However, Mohle teaches (see fig. 1 below) one or more cooling pipes (CP) attached to the stator yoke (see annotated fig. 1 below) and between one or more adjacent pairs of the stator teeth (see annotated fig. 1 below) (Abstract; ¶ 39 to ¶ 43) in order to provide improved cooling efficiency, that is reliable and cost effective (Mohle, ¶ 22).

    PNG
    media_image9.png
    537
    772
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaneko in view of Yuratich and Kaiser and Balzer and provide one or more cooling pipes attached to the stator yoke and between one or more adjacent pairs of the stator teeth as taught by Mohle in order to provide improved cooling efficiency, that is reliable and cost effective (Mohle, ¶ 22).

13.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al (Anton) (U.S. PGPub No. 20150151844) in view of Yuratich and Kaiser.
Regarding claim 17, Anton teaches (see fig. 2 below) an aircraft (title, Abstract), comprising: a fuselage (40) configured to carry a payload (¶ 53); 
a wing (44) (¶ 53); and 
a propulsion system that includes one or more electric motors (24) carried by the fuselage (40) and/or the wing (motor carried in fuselage 40, see fig 2; ¶ 46 to ¶ 49; ¶ 53).

    PNG
    media_image10.png
    430
    937
    media_image10.png
    Greyscale
 
Anton does not explicitly teach the one or more electric motors including: a stator assembly having a hollow cylindrical shape with a length and a diameter, wherein a ratio of the length to the diameter is 2.0 or greater, and a rotor assembly inside the hollow cylindrical shape of the stator, the rotor assembly including a set of magnets and separated from the stator by an airgap.
However, Yuratich teaches (see figs. 2 and 3 below) the one or more electric motors (¶ 78) including: a stator assembly (206) having a hollow cylindrical shape with a length and a diameter, wherein a ratio of the length to the diameter is 2.0 or greater (figs. 2 and 3; ¶ 4; ¶ 23; ¶ 81; ¶ 78), and 
a rotor assembly (see annotated fig. 2 below) inside the hollow cylindrical shape of the stator (206), the rotor assembly including a set of magnets (204) and separated from the stator (206) by an airgap (209) (figs. 2 and 3; ¶ 4; ¶ 23; ¶ 79; ¶ 81) in order to reduce frictional drag (Kaiser, ¶ 56).

    PNG
    media_image11.png
    560
    711
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    292
    751
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anton and provide the one or more electric motors including: a stator assembly having a hollow cylindrical shape with a length and a diameter, wherein a ratio of the length to the diameter is 2.0 or greater, and a rotor assembly inside the hollow cylindrical shape of the stator, the rotor assembly including a set of magnets and separated from the stator by an airgap as taught by Yuratich in order to reduce frictional drag (Kaiser, ¶ 56).
Regarding claim 18/17, Anton in view of Yuratich and Kaiser teaches the device of claim 17, Anton further (see fig. 2 above and fig. 1 below) teaches the one or more electric motors (24) each includes a shaft (22) and wherein the aircraft further comprises: a propeller (20) connected to the shaft (22) of each of the one or more electric motors (24); and an electric battery set (18) operably coupled to each of the one or more electric motors (24), the electric battery set (18) configured to store electric energy used to power the electric motors (24) (figs. 1 and 2; ¶ 46; ¶ 49).

    PNG
    media_image13.png
    852
    591
    media_image13.png
    Greyscale

Regarding claim 19/17, Anton in view of Yuratich and Kaiser teaches the device of claim 17 but does not explicitly teach wherein the electric motor is configured to operate at a maximum speed of 800 revolutions-per-minute (rpm) or greater.
However, Yuratich further teaches wherein the electric motor is configured to operate at a maximum speed of 800 revolutions-per-minute (rpm) or greater (Abstract) in order to provide same power output with a reduced sized device (Yuratich, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anton in view of Yuratich and Kaiser and provide the electric motor is configured to operate at a maximum speed of 800 revolutions-per-minute (rpm) or greater as further taught by Yuratich in order to reduce frictional drag (Kaiser, ¶ 56).
Regarding claim 20/19/17, Anton in view of Yuratich and Kaiser teaches the device of claim 17 but does not explicitly teach wherein the electric motor is configured to operate at an rpm within a range of 50% to 100% of the maximum speed.
However, Yuratich teaches wherein the electric motor is configured to operate at an rpm within a range of 50% to 100% of the maximum speed (Abstract) in order to provide same power output with a reduced sized device (Yuratich, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anton in view of Yuratich and Kaiser and provide the electric motor is configured to operate at an rpm within a range of 50% to 100% of the maximum speed as further taught by Yuratich in order to provide same power output with a reduced sized device (Yuratich, Abstract).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Niergarth (U.S. PGPub No. 20170297727) teaches a propulsion system for an aircraft is provided having a propulsion engine configured to be mounted to the aircraft. The propulsion engine includes an electric machine defining an electric machine tip speed during operation. The propulsion system additionally includes a fan rotatable about a central axis of the electric propulsion engine with the electric machine. The fan defines a fan pressure ratio, R.sub.FP, and includes a plurality of fan blades, each fan blade defining a fan blade tip speed.
Balzer (U.S. PGPub No. 20190344900) teaches an electric ducted fan for an aircraft is shown. A nacelle defines a duct that houses a propulsive fan having a fan diameter D.sub.F. An electric machine is configured to drive the fan, and has an electromagnetically active length L.sub.A and an electromagnetically active diameter D.sub.A defining an aspect ratio (L.sub.A/D.sub.A) of from 0.8 to 2. A speed reduction device is located between the electric machine and the fan, and has a reduction ratio of at least 3:1. A ratio of the electromagnetically active diameter D.sub.A to the fan diameter D.sub.F (D.sub.A/D.sub.F) is from 0.3 to 0.5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834